DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Reason for Allowance

Claims 1, 3-7, and 10-21, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 01/25/2022 and a thorough search the closest prior arts Lyon et al. (US 2016/0353093 A1), in view of Tam et al. (US 2019/0285880 A1), and in further view of Aghara et al.  (US 2017/0344107 A1), and in further view of Amayeh et al.  (US 2018/0088340 A1), and in further view of Patel (US 2017/0237977 A1), and in further view of HAYAKAWA et al.  (US 2015/0109336 A1), and in further view of ISHIKAWA et al. (US 2015/0302623 A1), and in further view of FATEH (US 2016/0131908 A1), and in further view of SADAK et al. (US 2018/0329672 A1), and in further view of FUJIMAKI (US 2017/0287222 A1), and in further view of HAN et al. (US 2016/0065952), in combination, fail to teach all the limitations as recited in the independent claims.  

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
and correct an interocular parameter of the user based on the recognition of the hand gesture, a distance between the first object and the second object, and the determination the specific end condition is satisfied, wherein the interocular parameter is associated with at least one of the display of the first object or the display of the second object

With regards to independent claim 19, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
and correcting an interocular parameter of the user based on the recognition of the hand gesture, a distance between the first object and the second object, and the determination the specific end condition is satisfied, wherein the interocular parameter is associated with at least one of the display of the first object or the display of the second object, as claimed in claim 19. 

With regards to independent claim 20, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
and correcting an  interocular parameter of the user  based on the  recognition of the hand gesture, a distance between the first object and the second object, and the Page 11 of 17Application No. 16/977,609 Reply to Office Action of October 25, 2021 determination the specific end condition is satisfied, wherein the interocular parameter is associated with at least one of the display of the first object or the display of the second object, as claimed in claim 20. 

With regards to independent claim 21, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
and correct an interocular parameter of the user based on the recognition of the hand gesture and the determination the specific end condition is satisfied, wherein the interocular parameter is associated with display of the virtual object on a display unit, as claimed in claim 21. 

The dependent claim 3-7, and 10-18, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.